                         United States District Court
                                 Southern District ofGeorgia
                                              Augusta Division

         UNITED STATES OF AMERICA




         VS                                            CASE NUMBER       CRl 19-010

         CELSO DE JESUS
         URBINA-ALEMAN




                                                 ORDER



    The above captioned case having come on for jury trial the week of         July 15,2019
                     and there being certain items entered into evidence during the course of said

trial,

    IT IS HEREBY ORDERED that the following evidence be returned to                 the
         Government          for safekeeping and for production in the Court of Appeals, if

necessary, upon return of a jury verdict.
    Government's exhibits 1, 2, 3, 4, 5, 6, 7, and 8




    SO ORDERED,this               /7^ay of.                 Julv     ,2019.




                                                       JUDGE,UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF GEORGIA
